         Case 3:21-cv-07006-SK Document 1 Filed 09/09/21 Page 1 of 19



 1   Katherine M. Dugdale, Bar No. 168014
     KDugdale@perkinscoie.com
 2   PERKINS COIE LLP
     1888 Century Park E., Suite 1700
 3   Los Angeles, CA 90067-1721
     Telephone: 310.788.9900
 4   Facsimile: 310.788.3399

 5   Lauren Watts Staniar, pro hac vice forthcoming
     LStaniar@perkinscoie.com
 6   Jacob Dini, pro hac vice forthcoming
     JDini@perkinscoie.com
 7   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
 8   Seattle, WA 98101-3099
     Telephone: 206.359.8000
 9   Facsimile: 206.359.9000

10   Attorneys for Plaintiff
     Twitch Interactive, Inc.
11

12                                 UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14                                       SAN FRANCISCO DIVISION

15

16   TWITCH INTERACTIVE, INC., a                      Case No. 3:21-cv-07006
     Delaware corporation,
17                                                    COMPLAINT FOR:
                            Plaintiff,
18                                                    (1) BREACH OF CONTRACT
              v.                                      (2) FRAUD IN THE INDUCEMENT
19                                                    (3) UNFAIR COMPETITION (CAL. BUS. &
     CRUZZCONTROL, an individual;
     CREATINEOVERDOSE, an individual,                 PROF. CODE § 17200)
20

21                          Defendants.               DEMAND FOR JURY TRIAL

22
                                          I.    INTRODUCTION
23
              1.    Twitch Interactive, Inc. (“Twitch”) is one of the world’s leading services for
24

25   content creators to stream content as part of a social, interactive community. Each month,

26   millions of people come together to create their own entertainment: live, never-to-be repeated

27   experiences created by the magical interactions of the many. In 2020, users watched over 1
28
                                                     -1-
                                                                                            COMPLAINT
     153823186.1
         Case 3:21-cv-07006-SK Document 1 Filed 09/09/21 Page 2 of 19



 1   trillion minutes of content, and Twitch.tv had 30 million average daily visitors. Twitch’s success
 2   is due in part to the measures it has taken to create a safe and accessible community for its
 3
     millions of users.
 4
              2.    The safety of Twitch’s community is its top priority. For this reason, Twitch
 5
     forbids harassment and threats on the Twitch Services. Its Terms of Service prohibit users from
 6

 7   creating, uploading, transmitting, or streaming any content that is unlawful, defamatory, obscene,

 8   pornographic, harassing, threatening, abusive, or otherwise objectionable. As expressed in its

 9   Community Guidelines (“Guidelines”), Twitch does not tolerate hateful conduct and harassment.
10
     Twitch specifically bans “discrimination, denigration, harassment, or violence based on the
11
     following protected characteristics: race, ethnicity, color, caste, national origin, immigration
12
     status, religion, sex, gender identity, sexual orientation, disability, serious medical condition, and
13
     veteran status.” Twitch has “zero tolerance for hateful conduct . . . .”
14

15            3.    Beginning in or about August 2021, Defendants began flooding Twitch streamers

16   with hateful conduct. This type of targeted attack is known colloquially as a “hate raid.” These
17   hate raids often target streamers from marginalized groups. Defendants attack these streamers by
18
     flooding their chats with bot-powered Twitch accounts that spew racist, sexist, and homophobic
19
     language and content.
20
              4.    Twitch took swift action against Defendants by suspending and eventually
21

22   permanently banning Defendants’ known Twitch accounts. Defendants were undeterred. They

23   evaded Twitch’s bans by creating new, alternate Twitch accounts, and continually altering their

24   self-described “hate raid code” to avoid detection and suspension by Twitch.
25            5.    Defendants’ actions seriously harmed and will continue to harm the Twitch
26
     community. Streamers who were the victims of hate-raids experienced mental health issues, and
27

28
                                                      -2-
                                                                                              COMPLAINT
     153823186.1
         Case 3:21-cv-07006-SK Document 1 Filed 09/09/21 Page 3 of 19



 1   some have reported cutting back on streaming to avoid persistent harassment.1 Members of the
 2   community have called on Twitch to prevent the raids.
 3
              6.    Twitch expended significant resources investigating and banning Defendants, as
 4
     well as implementing updated security measures intended to halt and prevent Defendants’
 5
     unlawful actions.
 6

 7            7.    Despite these efforts, Defendants’ actions are ongoing—they continue to promote

 8   and engage in hate raids. If they are not stopped, Defendants will continue to harass and disrupt

 9   the Twitch community with hate raids.
10
              8.    Twitch brings this action to end Defendants’ unlawful, fraudulent and highly
11
     offensive activities, enforce its contracts with Defendants, and hold Defendants accountable.
12
                                          II.    JURISDICTION
13
              9.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
14

15   § 1332(a), as there is complete diversity of citizenship between Twitch and Defendants and the

16   amount in controversy exceeds $75,000.
17            10.   Venue is proper in this district under 28 U.S.C. § 1391 because a substantial part
18
     of the events or omissions giving rise to the claims occurred in this district. Defendants have
19
     repeatedly, knowingly, and intentionally accessed Twitch servers located in this district to
20
     undertake their unlawful activities. While accessing Twitch servers, Defendants engaged in
21

22   systematic and continuous contacts with this district and targeted their wrongful acts at Twitch,

23   which is headquartered in this district.

24

25

26

27
              1
              https://www.washingtonpost.com/video-games/2021/08/25/twitch-hate-raids-streamers-
28   discord-cybersecurity/.
                                                 -3-
                                                                                            COMPLAINT
     153823186.1
         Case 3:21-cv-07006-SK Document 1 Filed 09/09/21 Page 4 of 19



 1                              III.    INTRADISTRICT ASSIGNMENT
 2            11.   Assignment to the San Francisco Division or Oakland Division is proper under
 3
     Local Civil Rule 3-2(d) because Twitch is located in San Francisco County, and the events
 4
     described herein giving rise to this lawsuit took place primarily in San Francisco County.
 5
                                           IV.    THE PARTIES
 6

 7            12.   Twitch is a Delaware corporation with its principal place of business in San

 8   Francisco. Twitch operates the “Twitch Services,” which are the website available at

 9   http://www.twitch.tv, and its network of websites, software applications, and any other products
10
     or services offered by Twitch.
11
              13.   On information and belief, the Twitch user CruzzControl is an individual residing
12
     in Baarto, Netherlands. CruzzControl is responsible in whole or in part for the wrongful conduct
13
     alleged herein. CruzzControl operated and continues to operate accounts on the Twitch Services
14

15   under aliases, including but not limited to CruzzControl, Zenobias_goat, bamiblok, lexfannr1 and

16   nirger. CruzzControl’s acts described in this Complaint were intentionally directed toward
17   Twitch within this judicial district, subjecting CruzzControl to personal jurisdiction. Twitch will
18
     amend this Complaint if and when it uncovers CruzzControl’s legal name.
19
              14.   On information and belief, the Twitch user CreatineOverdose is an individual
20
     residing in Vienna, Austria. CreatineOverdose is responsible in whole or in part for the wrongful
21

22   conduct alleged herein. CreatineOverdose operated and continues to operate accounts on the

23   Twitch Services under various aliases, including but not limited to CreatineOverdose,

24   CreatineBanEvades, CreatineReturns, and CreatineReported. CreatineOverdose’s acts described
25   in this Complaint were intentionally directed toward Twitch within this judicial district,
26
     subjecting him to personal jurisdiction. Twitch will amend this Complaint if and when it
27
     uncovers CreatineOverdose’s legal name.
28
                                                     -4-
                                                                                             COMPLAINT
     153823186.1
          Case 3:21-cv-07006-SK Document 1 Filed 09/09/21 Page 5 of 19



 1            15.      Upon information and belief, each of the defendants was, at all times mentioned in
 2   this Complaint, acting as the agent, employee, or alter ego of every other defendant, and in doing
 3
     the things mentioned herein, was acting within the course and scope of such agency, employment,
 4
     or other relationship and with full knowledge and consent of each of the other defendants.
 5
                                                 V.      FACTS
 6

 7   A.       Twitch

 8            16.      Twitch is a real-time streaming video service where community members gather to

 9   watch, play, and chat about shared interests—predominantly video games, sports, and creative
10
     arts. Twitch was founded in 2011 and has been an Amazon subsidiary since 2014.
11
              17.      On Twitch, streamers (those Twitch users who share live content on the service)
12
     pursue their interests to engage and entertain their viewers. More than 7,000,000 unique
13
     streamers per month stream via Twitch’s service.
14

15            18.      Streamers work extensively to create and foster authentic, passionate, and loyal

16   communities on Twitch. They do this in part by building an identity on Twitch outside of their
17   work as a content creator.
18
              19.      Twitch values the diversity of its community. Twitch hosts millions of diverse
19
     individuals and has created programs to support creators of color and other individuals from
20
     marginalized groups. For example, in May 2021 Twitch celebrated Asian & Pacific Islander
21

22   Month to celebrate Asian & Pacific Islander creators from around the globe, spotlighting over 40

23   featured Asian & Pacific Islander creators and communities on Twitch and beyond.

24            20.      Twitch viewers and streamers use a chat function to communicate on Twitch.
25   Twitch chat is one of the Twitch Service’s most popular features, and it is often integral in
26
     building a community around a Twitch channel or streamer.
27

28
                                                       -5-
                                                                                              COMPLAINT
     153823186.1
         Case 3:21-cv-07006-SK Document 1 Filed 09/09/21 Page 6 of 19



 1            21.   A streamer’s “Stream Chat” panel is open any time that person is streaming on
 2   Twitch. Community members post comments in the panel to encourage the streamer, provide
 3
     support, and send Twitch-specific emojis. Streamers can respond to messages in the chat.
 4
              22.   Streamers can set rules for their chats, and streamers frequently admonish
 5
     participants not to use racist or offensive language.
 6

 7            23.   Users who only watch streams may, but are not required to, create an account on

 8   Twitch. Streamers, however, must create an account. And users who participate in Twitch’s chat

 9   function are also required to create an account.
10
              24.   Twitch provides streamers and developers with a variety of tools to bring
11
     streamers, viewers, and developers together on the Twitch service in new, engaging ways. One
12
     such tool is the “Chatbot,” in which developers can create programs that allow streamers to
13
     interact programmatically with their Twitch chat feed using preset standards. For example, when
14

15   a viewer types !dice into a streamers’ chat, a simple chatbot created by a developer and used by

16   the streamer may automatically respond by generating a number between 1-6. Streamers can use
17   chatbots for a variety of basic moderation tasks, including for example, automatically deleting
18
     messages in chats that contain links, solicit song requests from viewers, and organize in-chat
19
     games.
20
              25.   But bots can also be used for nefarious, unauthorized purposes, despite Twitch’s
21

22   restrictions on such uses. For example, a developer may create bot software designed to

23   automatically spam a streamer’s channel with thousands of messages in a short period of time,

24   drowning out authentic conversation on the streamer’s channel, or worse, promoting hateful or
25   offensive content.
26
              26.   Twitch forbids developers from “design[ing] bots that engage in offensive or
27
     deceptive practices (e.g., generate hate speech [or] send spam . . . .).” And Twitch takes this
28
                                                        -6-
                                                                                             COMPLAINT
     153823186.1
          Case 3:21-cv-07006-SK Document 1 Filed 09/09/21 Page 7 of 19



 1   prohibition seriously, employing sophisticated methods to identify and stop unauthorized bot
 2   activity.
 3
     B.       Twitch’s Terms of Service and Community Guidelines
 4
              27.   In order to create an account or otherwise use or access the Twitch Services or
 5
     utilize the Twitch chat, a prospective user must agree to be bound by, among other things,
 6

 7   Twitch’s Terms of Service, Community Guidelines, and Twitch Developer Services Agreement

 8   (collectively, the “Terms”). Specifically, the Terms state: “The Terms of Service apply whether

 9   you are a user that registers an account with the Twitch Services or an unregistered user. You
10
     agree that by clicking ‘Sign Up’ or otherwise registering, downloading, accessing or using the
11
     Twitch Services, you are entering into a legally binding agreement between you and Twitch
12
     regarding your use of the Twitch Services. You acknowledge that you have read, understood, and
13
     agree to be bound by these Terms of Service.”
14

15            28.   Twitch issues its users a limited, non-sublicensable license to access or use the

16   Twitch Services for personal or internal business use only, provided that the user agrees to the
17   Terms. “Any use of the Twitch Services or the Materials except as specifically authorized in
18
     these Terms of Service, without the prior written permission of Twitch, is strictly prohibited and
19
     may violate intellectual property rights or other laws.”
20
              29.   The Terms explain that previously banned users may not access the Twitch
21

22   Services: “The Twitch Services are also not available to any users previously removed from the

23   Twitch Services by Twitch or to any persons barred from receiving them under the laws of the

24   United States (such as its export and re-export restrictions and regulations) or applicable laws in
25   any other jurisdiction.”
26

27

28
                                                      -7-
                                                                                             COMPLAINT
     153823186.1
         Case 3:21-cv-07006-SK Document 1 Filed 09/09/21 Page 8 of 19



 1            30.      The Terms expressly prohibit anyone who accesses or uses the Twitch Services
 2   from harassing others on Twitch or posting racist, homophobic, violent, or otherwise harmful
 3
     content. Specifically, the Terms prohibit users from:
 4
                    a. creating, uploading, transmitting, or distributing “any content that is inaccurate,
 5
                       unlawful, infringing, defamatory, obscene, pornographic, invasive of privacy or
 6

 7                     publicity rights, harassing, threatening, abusive, inflammatory, or otherwise

 8                     objectionable”;

 9                  b. “defam[ing], harass[ing], abus[ing], threaten[ing], or defraud[ing] users of the
10
                       Twitch Services”;
11
                    c. interfering with or damaging “operation of the Twitch Services or any user’s
12
                       enjoyment of them, by any means, including uploading or otherwise disseminating
13
                       viruses, adware, spyware, worms, or other malicious code”;
14

15                  d. manipulating “identifiers in order to disguise the origin of any User Content

16                     transmitted through the Twitch Services”;
17                  e. “attempt[ing] to circumvent any content filtering techniques [Twitch] employ[s],
18
                       or attempt to access any service or area of the Twitch Services that you are not
19
                       authorized to access”;
20
                    f. using “the Twitch Services for any illegal purpose, or in violation of any local,
21

22                     state, national, or international law or regulation, including, without limitation,

23                     laws governing intellectual property and other proprietary rights, data protection

24                     and privacy”; or
25                  g. “design[ing] bots that engage in offensive or deceptive practices (e.g., generate
26
                       hate speech, send spam, offer false follows, etc.).”
27

28
                                                         -8-
                                                                                                 COMPLAINT
     153823186.1
         Case 3:21-cv-07006-SK Document 1 Filed 09/09/21 Page 9 of 19



 1            31.      The Guidelines, as part of the Terms, govern activity on Twitch with the goal of
 2   “provid[ing] the best shared social video experience created by our growing community where
 3
     creators and communities can interact safely.”
 4
              32.      “To achieve this goal, [Twitch] asks that all users participate in such a way that
 5
     promotes a friendly, positive experience for” the Twitch global community.”
 6

 7            33.      The Guidelines state that Twitch does not tolerate racist, homophobic, xenophobic,

 8   or otherwise harassing content such as that at issue here.

 9            34.      The Guidelines provide that “[h]ateful conduct and harassment are not allowed on
10
     Twitch. Hateful content is any content or activity that promotes or encourages discrimination,
11
     denigration, harassment, or violence based on the following protected characteristics: race,
12
     ethnicity, color, caste, national origin, immigration status, religion, sex, gender, gender identity,
13
     sexual orientation, disability, serious medical condition, and veteran status.”
14

15            35.      Under the Guidelines, “Twitch has zero tolerance for hateful conduct, meaning”

16   Twitch acts “on every valid reported instance of hateful conduct.” Twitch “affords every user
17   equal protections under this policy, regardless of their particular characteristics.”
18
              36.      The Guidelines state that “hostile raids” are a form of harassment, and expressly
19
     bans those raids on Twitch: “Harassment has many manifestations, including stalking, personal
20
     attacks, promotion of physical harm, hostile raids, and malicious false report brigading.”
21

22            37.      Twitch explains in the Guidelines that it “will take action on all instances of

23   hateful conduct and harassment, with an increasing severity of enforcement when the behavior is

24   targeted, personal, graphic, or repeated/prolonged, incites further abuse, or involves threats of
25   violence or coercion. The most egregious violations may result in an indefinite suspension on the
26
     first offense.”
27

28
                                                        -9-
                                                                                                COMPLAINT
     153823186.1
          Case 3:21-cv-07006-SK Document 1 Filed 09/09/21 Page 10 of 19



 1            38.   The Guidelines make clear that Twitch will punish offensive conduct: “To protect
 2   the integrity of our community, as the provider of the service, we at Twitch reserve the right to
 3
     suspend any account at any time for any conduct that we determine to be inappropriate or
 4
     harmful. Such actions may include: removal of content, a strike on the account, and/or
 5
     suspension of account(s).”
 6

 7            39.   Twitch’s efforts do not end with the posting of its Terms. Twitch employs a Trust

 8   and Safety team that operates around the clock and around the globe to investigate and act in

 9   connection with violations of the Terms.
10
              40.   Twitch also invests in technologies and processes that address potential risks to
11
     user safety, with the aim to create the best possible experience for streamers and their audiences.
12
     For example, Twitch has implemented a banned word list. And streamers can automatically filter
13
     out unwanted messages in their chat using AutoMod, a Twitch proprietary tool. Twitch also
14

15   offers tools that streamers can deploy to block or ban users from their audience and report them to

16   Twitch’s safety operations team.
17            41.   Twitch continuously works to improve its ability to detect and act upon violations
18
     of the Terms and is continuing to invest in technologies to support this effort.
19
     C.       Defendants’ Unlawful Activity
20
              42.   Beginning in or about August 2021, Defendants began coordinating attacks on
21

22   Twitch’s streamers by raiding their channels and spamming those communities with hate

23   (referred to hereafter as “hate raids”). These hate raids were, in some cases, directed to streamers

24   who identified themselves as racial minorities and/or members of the LGBTQ+ community.
25            43.   Defendants conduct the hate-raids by flooding a streamer’s chat with hate-filled
26
     and obscene text, including racial slurs, personally identifying information, and malicious links
27
     (such as links to gore videos intended to shock/offend) over a short period of time. Defendants
28
                                                     -10-
                                                                                             COMPLAINT
     153823186.1
        Case 3:21-cv-07006-SK Document 1 Filed 09/09/21 Page 11 of 19



 1   are able to do this through the use of fraudulently created “bot” accounts, which are created for
 2   the sole purposes of launching large scale, automated attacks against Twitch’s services and
 3
     community. Defendants’ bots permit them to spew hateful content at a robotic pace, often
 4
     sending dozens of messages per minute that often outpace the targeted streamer’s ability to
 5
     moderate chat. Defendants claim that they can generate thousands of bots in minutes for this
 6

 7   purpose.

 8            44.   Defendants have deployed hate raids on Twitch in violation of the Terms. For

 9   example, from August 8-10, 2021, Defendant CruzzControl used bots to spam a Twitch channel
10
     with racial slurs and descriptions of violent acts against racial minorities and members of the
11
     LGBTQIA+ community. These Twitch usernames for these bots incorporated the term
12
     “cruzzcontrol” and “zenobia”.
13
              45.   On information and belief, Defendant CruzzControl is responsible for nearly 3,000
14

15   bot accounts associated with hate raids. Bots developed and deployed by CruzzControl have been

16   linked to various hate raid events, including those targeting black and LGBTQIA+ streamers with
17   racist, homophobic, sexist and other harassing content.
18
              46.   CruzzControl has admitted to using bots to flood Twitch channels with harassing
19
     content. They have also demonstrated how the bots work so others can use similar methods to
20
     accomplish hate raids.
21

22            47.   Twitch has also linked CreatineOverdose directly to hate raids. For example, on

23   August 15, 2021, Defendant CreatineOverdose used their bot software to demonstrate how it

24   could be used to spam Twitch channels with racial slurs, graphic descriptions of violence against
25   minorities, and claims that the hate raiders are the “K K K.” Bots used in this demonstration
26
     contain unique usernames that Twitch later detected as being used to spam similar violent hate
27
     speech in numerous other Twitch channels.
28
                                                     -11-
                                                                                             COMPLAINT
     153823186.1
        Case 3:21-cv-07006-SK Document 1 Filed 09/09/21 Page 12 of 19



 1            48.   In addition to being highly offensive, the hate raids are also disruptive to the
 2   streamers’ streams and authentic engagement from the streamers’ intended viewers. For
 3
     example, victims of the hate raids may be forced to limit those who can use the chat feature on
 4
     their streams to only the streamers’ followers/paying subscribers, instead of the entire Twitch
 5
     community, reducing the opportunity for genuine engagement between streamers and viewers
 6

 7   that is essential to the Twitch Services.

 8            49.   These attacks obstruct the chat so significantly, victimized streamers are unable to

 9   engage with their community through chat for the duration of the attack, and some even choose to
10
     avoid streaming altogether until the attack ends. The attacks have pushed some victims to stop
11
     streaming on Twitch until the hate raids end, eliminating an important source of revenue for them.
12
              50.   Twitch took swift action against the accounts and users that conducted the hate
13
     raids, immediately and permanently suspending them consistent with the Terms. As part of this
14

15   action, Twitch banned Defendants’ known accounts.

16            51.   However, despite Twitch’s best efforts, the hate raids continue. On information
17   and belief, Defendants created software code to conduct hate raids via automated means. And
18
     they continue to develop their software code to avoid Twitch’s efforts at preventing Defendants’
19
     bots from accessing the Twitch Services.
20
              52.   On information and belief, Defendants work in concert with others in what one
21

22   Defendant, CreatineOverdose, has described as the “hate raiding community” to perform these

23   hate raids.

24            53.   On information and belief, Defendants coordinate their activities with the “hate
25   raiding community” through other gaming-related social media platforms, including but not
26
     limited to Discord and Steam.
27
              54.   Defendants’ actions have harmed and continue to harm Twitch and its community.
28
                                                     -12-
                                                                                              COMPLAINT
     153823186.1
        Case 3:21-cv-07006-SK Document 1 Filed 09/09/21 Page 13 of 19



 1            55.   Streamers who Defendants targeted with hate raids were traumatized. Many
 2   streamers Tweeted their reactions to Defendants’ actions. The following are a few examples.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13
              56.   To further curb Defendants’ hate-raids, Twitch updated its software to employ
14

15   additional measures that better detect malicious bot software in chat messages.

16            57.   Twitch expended significant resources combatting Defendants’ attacks. Twitch

17   spent time and money investigating Defendants, including through use of its fraud detection team.
18   Twitch also engineered technological and other fixes in an attempt to stop Defendants’ harassing
19
     and hateful conduct. These updates include but are not limited to implementing stricter identity
20
     controls with accounts, machine learning algorithms to detect bot accounts that are used to engage
21
     in harmful chat and augmenting the banned word list. Twitch mobilized its communications staff
22

23   to address the community harm flowing from the hate raids and assured its community that it was

24   taking proactive measures to stop them. Twitch also worked with impacted streamers to educate

25   them on moderation toolkits for their chats and solicited and responded to streamers’ and users’
26
     comments and concerns.
27

28
                                                    -13-
                                                                                           COMPLAINT
     153823186.1
        Case 3:21-cv-07006-SK Document 1 Filed 09/09/21 Page 14 of 19



 1                                      FIRST CLAIM FOR RELIEF
                                            Breach of Contract
 2                                       (California Common Law)
 3
              58.   Twitch realleges and incorporates by reference the allegations in the preceding
 4
     paragraphs as if fully set forth herein.
 5
              59.   Access to and use of the Twitch Services is governed by and subject to the Terms.
 6
              60.   At all relevant times, Twitch prominently displayed and/or provided links to the
 7

 8   Terms. Twitch users are presented with and must affirmatively accept the Terms to register for a

 9   Twitch account. Twitch users are presented with and must affirmatively accept the Terms to use
10   the Twitch chat function.
11
              61.   The Terms provide that they apply “whether you are a user that registers an
12
     account with the Twitch Services or an unregistered user. You agree that by clicking ‘Sign Up’
13
     or otherwise registering, downloading, accessing, or using the Twitch Services, you are entering
14

15   into a legally binding agreement between you and Twitch regarding your use of the Twitch

16   Services.”

17            62.   The Guidelines are incorporated into the Terms by reference. A violation of the
18   Guidelines is a violation of the Terms.
19
              63.   The Terms are binding on Defendants. Each of the Defendants agreed to abide by
20
     the Terms by creating a Twitch account, by using Twitch chat and/or any other Twitch Services,
21
     and/or by accessing the Twitch Services.
22

23            64.   On information and belief, Defendants also agreed to be bound by the Twitch

24   Developer Services Agreement (“Developer Terms”) when they accessed and used the Twitch

25   Developer Site and/or Twitch Services to create bots.
26
              65.   On information and belief, Defendants regularly accessed the Twitch Services with
27
     knowledge of the Terms and the prohibitions contained therein.
28
                                                    -14-
                                                                                           COMPLAINT
     153823186.1
        Case 3:21-cv-07006-SK Document 1 Filed 09/09/21 Page 15 of 19



 1            66.      The Terms are valid, enforceable contracts between Twitch and each of the
 2   Defendants.
 3
              67.      Defendants have willfully, continuously, and materially breached the Terms in at
 4
     least the following ways:
 5
                    a. posting racist, homophobic, and highly offensive content in Twitch chats in
 6

 7                     violation of Section 9(i) of the Terms;

 8                  b. harassing and defaming users of the Twitch Services in violation of Section 9(v) of

 9                     the Terms;
10
                    c. accessing the Twitch Services with fake accounts after they were banned in
11
                       violation of Sections 2 and 9(xv) of the Terms;
12
                    d. manipulating their identifying information (including names and IP addresses) to
13
                       “disguise the origin of any User Content transmitted through the Twitch Services”
14

15                     in violation of Section 9(xii);

16                  e. impairing, interfering with, disrupting, negatively affecting, and/or inhibiting other
17                     users’ enjoyment of the Twitch Services by posting obscene, violent, and harassing
18
                       content in violation of Section 9(ix) of the Terms; and/or
19
                    f. and accessing the Twitch Services with prohibited bots in violation of Section
20
                       9(xi) of the Terms.
21

22            68.      Defendants have willfully, continuously, and materially breached the Guidelines,

23   and therefore the Terms by, among other things, engaging in hateful conduct and harassment on

24   Twitch, which the Guidelines expressly prohibit.
25            69.      Defendants have willfully, continuously and materially breached the Guidelines,
26
     and therefore the Terms by, among other things, engaging in “hostile raids” as a form of
27
     harassment, which the Guidelines expressly prohibit.
28
                                                         -15-
                                                                                                COMPLAINT
     153823186.1
        Case 3:21-cv-07006-SK Document 1 Filed 09/09/21 Page 16 of 19



 1            70.   On information and belief, Defendants have willfully, continuously and materially
 2   breached the Developer Terms by “design[ing] bots that engage in offensive or deceptive
 3
     practices (e.g., generate hate speech, send spam, offer false follows, etc.).”
 4
              71.   Twitch has dutifully performed its obligations pursuant to the Terms and the
 5
     Developer Terms.
 6

 7            72.   As a direct and proximate result of Defendants’ material breaches of the Terms

 8   and Developer Terms, Twitch has been and will continue to be harmed, thereby entitling it to

 9   injunctive relief, compensatory damages, attorneys’ fees, costs, and/or other equitable relief
10
     against Defendants. Twitch is entitled to special damages in the amount of lost profits and other
11
     reasonably foreseeable harms proximately caused by Defendants’ breach.
12
                                      SECOND CLAIM FOR RELIEF
13                                       Fraud in the Inducement
                                        (California Common Law)
14

15            73.   Twitch realleges and incorporates by reference the allegations in the preceding

16   paragraphs as if fully set forth herein.

17            74.   Beginning in or about August 2021, Defendants began registering Twitch accounts
18   to conduct hate raids and otherwise harass Twitch streamers.
19
              75.   In registering their Twitch accounts, Defendants agreed to be bound by the Terms.
20
     In particular, they represented and agreed not to conduct “hostile raids”; post hateful and
21
     harassing content on Twitch; harass or defame other Twitch users; or deploy bots in a manner not
22

23   permitted by the Terms. Twitch’s reliance was reasonable and was otherwise justified.

24            76.   Defendants had no intention of abiding by the Terms and made fraudulent

25   representations to the contrary to Twitch, knowing them to be false and with the intent of
26
     defrauding Twitch.
27

28
                                                      -16-
                                                                                             COMPLAINT
     153823186.1
        Case 3:21-cv-07006-SK Document 1 Filed 09/09/21 Page 17 of 19



 1            77.   Contrary to their express representations to Twitch, Defendants created Twitch
 2   accounts for the purpose of posting harassing content on Twitch, performing hate raids, and
 3
     harassing other Twitch users.
 4
              78.   Based upon Defendants’ intentional misrepresentations, Twitch was induced to
 5
     allow them to register accounts using Twitch’s Services. Had Twitch known of Defendants’ true
 6

 7   intentions, Twitch would not have allowed them to register accounts and access the Twitch

 8   Services. Once Twitch became aware of Defendants’ harassing and hateful actions, Twitch

 9   immediately shut down the accounts Defendants used to conduct the hate-raids.
10
              79.   Knowing that Twitch had barred them from further accessing the Twitch Services,
11
     unbeknownst to Twitch, Defendants created additional Twitch accounts and again falsely agreed
12
     to abide by the Terms. Defendants immediately violated this promise by continuing to conduct
13
     hate raids, harass and defame other Twitch users, and post harassing content on Twitch.
14

15            80.   On information and belief, Defendants again misrepresented and concealed their

16   identities and other personally identifying information (such as IP addresses) to create accounts
17   on Twitch from which to conduct hate raids.
18
              81.   Twitch justifiably relied on Defendants’ misrepresentations and granted
19
     Defendants’ access to the Twitch Services.
20
              82.   As a result of Twitch’s reliance on Defendants’ misrepresentations, Twitch has
21

22   suffered damage to its goodwill and lost resources, such as money, technical capacity, and

23   personnel, which Twitch would not have been forced to expend but for Defendants’

24   misrepresentations.
25            83.   Twitch is entitled to all remedies available at law or equity, including injunctive
26
     relief, compensatory damages, punitive damages, and/or other equitable or monetary remedies.
27
                                      THIRD CLAIM FOR RELIEF
28                                    Statutory Unfair Competition
                                                  -17-
                                                                                             COMPLAINT
     153823186.1
        Case 3:21-cv-07006-SK Document 1 Filed 09/09/21 Page 18 of 19



 1                                    (Cal. Bus. & Prof. Code § 17200)
 2            84.    Twitch realleges and incorporates by reference the allegations in the preceding
 3
     paragraphs as if fully set forth herein.
 4
              85.    Defendants have engaged in unlawful, unfair or fraudulent business practices or
 5
     acts as described above including but not limited to fraudulent inducement, harassing Twitch
 6
     streamers, deploying hostile raids on Twitch, and disrupting Twitch’s services.
 7

 8            86.    Defendants’ business practices or acts have injured and will continue to injure

 9   Twitch in its business and property, in violation of California Business and Professions Code
10   § 17200.
11
              87.    As a result of Defendants’ wrongful conduct, Twitch has suffered and will
12
     continue to suffer damages if Defendants are not enjoined.
13
                                           PRAYER FOR RELIEF
14

15            WHEREFORE, Plaintiff Twitch prays for the following relief:

16            1.     That Defendants and their officers, agents, representatives, servants, employees,

17   successors and assigns, and all others in active concert or participation with Defendants be
18   preliminarily and permanently enjoined from:
19
                        a. Using or accessing the Twitch Services;
20
                        b. Posting content on the Twitch Services, including in the Twitch chat
21
                            function, that is prohibited by the Terms, including racist, homophobic,
22

23                          xenophobic, or any other harassing content.

24                      c. Assisting any individual or company in engaging in the conduct described

25                          in 1(a)-(b) above.
26

27

28
                                                     -18-
                                                                                            COMPLAINT
     153823186.1
        Case 3:21-cv-07006-SK Document 1 Filed 09/09/21 Page 19 of 19



 1            2.     An award to Twitch of restitution and damages, including, but not limited to,
 2   enhanced, liquidated, compensatory, special, and punitive damages, and all other damages
 3
     permitted by law.
 4
              3.     An award to Twitch of its costs incurred in this suit, including, but not limited to,
 5
     reasonable attorneys’ fees.
 6

 7            4.     Such other relief as this Court deems just and proper.

 8                                     DEMAND FOR A JURY TRIAL

 9            Plaintiff hereby demands a trial by jury of all issues so triable.
10
     DATED: September 9, 2021                             PERKINS COIE LLP
11

12                                                        By: /s/ Katherine M. Dugdale
13                                                            Katherine M. Dugdale, Bar No. 168014
                                                              KDugdale@perkinscoie.com
14                                                            Lauren E. Staniar (pro hac vice
                                                              forthcoming)
15                                                            LStaniar@perkinscoie.com
                                                              Jacob Dini (pro hac vice forthcoming)
16                                                            JDini@perkinscoie.com

17                                                         Attorneys for Plaintiff
                                                           Twitch Interactive, Inc.
18

19

20

21

22

23

24

25

26

27

28
                                                       -19-
                                                                                               COMPLAINT
     153823186.1
